EXHIBIT 10.35



THIRD AMENDMENT AGREEMENT

THIRD AMENDMENT AGREEMENT

(this "Agreement") dated as of July 9, 2004 by and among (1) Gerber Scientific,
Inc. and Gerber Scientific International, Inc. (collectively, the "Borrowers"),
(2) Gerber Venture Capital Corp., Gerber Coburn Optical International, Inc.,
Ultramark Adhesive Products, Ltd., Spandex Limited, Spandex Benelux BV, ND
Graphic Products Limited, H. Brunner GmbH, and Gerber Scientific UK Ltd.,
(collectively, the "Guarantors"), (3) Fleet Capital Corporation ("Fleet
Capital"), and the other financial institutions party to the Credit Agreement
(as defined below) as lenders (collectively, the "Lenders" and individually, a
"Lender"), (4) Fleet National Bank as issuing bank (the "Issuing Bank"), and (5)
Fleet Capital, as administrative agent (the "Administrative Agent") for the
Lenders with respect to a certain Credit and Security Agreement dated as of May
5, 2003 by and among the Borrowers, the Guarantors, the Lenders, the Issuing
Bank and the Administrative Agent (the "Credit Agreement").



W I T N E S S E T H:

WHEREAS

, the Borrowers and the Guarantors have requested that the Lenders and the
Issuing Bank amend certain terms and conditions of the Credit Agreement on the
terms and conditions set forth herein and consent to an amendment of the Tranche
B Loan Agreement; and





WHEREAS

, the parties hereto have agreed to amend certain provisions of the Credit
Agreement and consent to an amendment of the Tranche B Loan Agreement on the
terms and conditions set forth herein.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:



Definitions

.



  Capitalized terms used herein without definition that are defined in the
Credit Agreement (after giving effect to the amendments thereof set forth
herein) shall have the same meanings herein as therein.

Ratification of Existing Agreements

.  



All of the Borrowers' and the Guarantors' obligations and liabilities to the
Lenders and the Issuing Bank as evidenced by or otherwise arising under the
Credit Agreement, the Revolving Credit Notes and the other Loan Documents, are,
by the Borrowers' and the Guarantors' execution of this Agreement, ratified and
confirmed in all respects. In addition, by the Borrowers' and the Guarantors'
execution of this Agreement, each of the Borrowers and the Guarantors represents
and warrants that to the best of each of the Borrowers' and the Guarantors'
knowledge it does not have any counterclaim, right of set-off, recoupment,
defense or independent action of any kind with respect to such obligations and
liabilities.

Representations and Warranties

.  



Each of the Borrowers and the Guarantors hereby represents and warrants to the
Lenders and the Issuing Bank that all of the representations and warranties made
by the Borrowers and the Guarantors in the Credit Agreement, the Revolving
Credit Notes and the other Loan Documents are true in all material respects on
the date hereof as if made on and as of the date hereof, except to the extent
that such representations and warranties relate expressly to an earlier date.

Conditions Precedent

.



  The effectiveness of the amendments contemplated hereby shall be subject to
the satisfaction on or before the date hereof of each of the following
conditions precedent:

Representations and Warranties. All of the representations and warranties made
by the Borrowers and the Guarantors herein, whether directly or incorporated by
reference, shall be true and correct on the date hereof except as provided in §3
hereof.

Performance; No Event of Default. The Borrowers and the Guarantors shall have
performed and complied in all respects with all terms and conditions herein
required to be performed or complied with by them prior to or at the time
hereof, and there shall exist no Default or Event of Default.

Corporate Action. All requisite corporate action necessary for the valid
execution, delivery and performance by the Borrowers and the Guarantors of this
Agreement and all other instruments and documents delivered by the Borrowers and
the Guarantors in connection therewith shall have been duly and effectively
taken.

Delivery. The Borrowers, the Guarantors, the Required Lenders and the Issuing
Bank shall have executed and delivered this Agreement.

Tranche B Amendment. The Tranche B Lenders and the Borrowers shall have entered
into an amendment to the Tranche B Documents in the form attached hereto as
Exhibit A and, subject only to this Agreement taking effect, the amendments to
the Tranche B Documents set forth therein shall become effective.

Amendments to the Credit Agreement

.



Amendments to Section 1.1

(a) The definition of "EBITDA" appearing in Section 1.1 of the Credit Agreement
is hereby amended by adding the following to the end of such definition:

and minus (d) the aggregate amount of Restricted Junior Payments referred to in
clauses (i), (ii) and (iii) of the definition of Restricted Junior Payments
herein that were made during such period.

(b) The definition of "Permitted Acquisition" appearing in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

"Permitted Acquisition" means an Acquisition by a Credit Party to the extent
that each of the following conditions shall have been satisfied:

the aggregate Purchase Price for any individual Acquisition or series of related
Acquisitions that are consummated after the Third Amendment Effective Date shall
not exceed $5,000,000, and the aggregate Purchase Price for all Acquisitions
shall not exceed $10,000,000 in the aggregate during the term of this Agreement
after giving effect to the proposed Acquisition;

no Default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition;

without limiting the generality of clause (b) above, the Credit Parties shall be
in compliance with each of the covenants set forth in Section 8.10 for and as of
the end of the fiscal quarter most recently ended immediately preceding the
consummation of the Acquisition, both without giving effect to the Acquisition
and on a pro forma basis after giving effect to the Acquisition;

the Purchase Price for such Acquisition shall not exceed an amount equal to
three (3) times the Consolidated EBITDA (for the immediately preceding
twelve-month period) of the Person whose Capital Stock or assets are the subject
of the proposed Acquisition;

Excess Availability, calculated on (i) an actual basis as of the Business Day
immediately preceding the proposed Acquisition with respect to the amount of the
Revolving Credit Exposure and based on the most recently delivered Borrowing
Base and Collateral Update Certificate with respect to the amount of the
Borrowing Base, and (ii) a pro forma basis giving effect to the making of such
Acquisition, shall have been (and shall be projected to be) no less than
$10,000,000;

the Parent and its Subsidiaries shall, on a consolidated basis, have cash, Cash
Equivalents and Excess Availability, calculated on (i) an actual basis as of the
Business Day immediately preceding the date of the Acquisition with respect to
the amount of the Revolving Credit Exposure and based on the most recently
delivered Borrowing Base and Collateral Update Certificate with respect to the
amount of the Borrowing Base, and (ii) a pro forma basis giving effect to the
making of such Acquisition, of not less than $18,500,000 in the aggregate;

as of the date of the purchase, the Credit Parties shall be generally paying
their trade payables in accordance with their terms;

the Borrowers shall have furnished to the Agent at least 10 Business Days prior
to the consummation of such Acquisition (1) an executed term sheet and/or
commitment letter (setting forth in reasonable detail the purchase price and
other terms and conditions of such Acquisition) and, at the request of the
Agent, such other information and documents that the Agent may request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such Acquisition is
to be consummated (including, without limitation, any related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, instruments or other documents and all other material ancillary
agreements, instruments or other documents to be executed or delivered in
connection therewith, (2) pro forma financial statements of the Parent and its
Subsidiaries after the consummation of such Acquisition, (3) a certificate of
the chief financial officer of the Parent, demonstrating on a pro forma basis
compliance with all covenants set forth in Section 8.10 hereof after the
consummation of such Acquisition, and (4) copies of the documents required by
Section 7.14 and such other agreements, instruments or other documents as the
Agent shall reasonably request;

the agreements, instruments and other documents referred to in paragraph (h)
above shall provide that (1) neither the Credit Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness (or any other obligation) of the sellers or of
the issuer of the Capital Stock that is being acquired (except for Permitted
Indebtedness, obligations incurred in the ordinary course of business in
operating the property so acquired and necessary and desirable to the continued
operation of such property, and Indebtedness that the Agent, with the consent of
the Required Lenders, otherwise expressly consents to in writing after review of
the terms of the proposed Acquisition), and (2) all property to be so acquired
in connection with such Acquisition shall be free and clear of any and all
Liens, except for Permitted Liens (and if any such property is subject to any
Lien not permitted by this clause (2) then concurrently with such Acquisition
such Lien shall be released);

any Subsidiary to be acquired or formed as a result of such Acquisition (or,
with respect to an Acquisition of assets by a Credit Party, the seller of such
assets) shall be engaged in the same or similar business as one or more Credit
Parties, and any such Subsidiary will be a direct wholly-owned Subsidiary of a
Credit Party and will become a Credit Party;

such Acquisition shall be effected in such a manner so that the acquired Capital
Stock or assets are owned by a Credit Party and, if effected by merger or
consolidation involving a Credit Party, such Credit Party shall be the
continuing or surviving Person; and

any such Subsidiary (and its equityholders) shall execute and deliver the
agreements, instruments and other documents required by Section 7.14

(c) The definition of "RJP Permitted Percentage" appearing in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

"RJP Permitted Percentage" means, with respect to any fiscal quarter, the lesser
of (a) 35%, and (b) result (but not less than zero) of (i) 100%, minus (ii) the
percentage of Excess Cash Flow that is paid as a prepayment of the Tranche B
Loans with respect to such fiscal quarter.

(d) The following definitions are added in alphabetical order to Section 1.1 of
the Credit Agreement:

"Acquisition" means the acquisition of all of the Capital Stock of any Person or
all or substantially all of the assets of any Person.

"Purchase Price" means, with respect to any Acquisition, an amount equal to the
sum of (i) the aggregate consideration (however characterized), whether cash or
property or securities (but excluding the fair market value of any Capital Stock
of any Credit Party issued in connection with such Acquisition), paid or
delivered by or for the account of any Credit Party in connection with such
Acquisition, plus (ii) the aggregate amount of Indebtedness assumed but
excluding consideration consisting of royalties based upon a percentage of sale
or other similar percentage of sale arrangements.

"Third Amendment Agreement" means the Third Amendment Agreement dated as of July
__, 2004 among the Borrowers, the Guarantors, the Lenders, the Issuing Bank and
the Administrative Agent with respect to the Credit Agreement.

"Third Amendment Effective Date" means the date on which all of the conditions
precedent set forth in Section 4 of the Third Amendment Agreement have been
satisfied (or waived by the Agent).

Amendment to Section 8.6.

Section 8.6 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

8.6 Restricted Junior Payments.

  The Credit Parties will not declare or make any Restricted Junior Payment at
any time, except that (a) any Credit Party that is a Subsidiary of another
Credit Party may pay dividends to such other Credit Party, (b) so long as no
Default or Event of Default exists or would result therefrom and commencing
following receipt by the Agent of the financial statements for each fiscal year
commencing with the fiscal year ending April 30, 2004, the Credit Parties may,
not more frequently than quarterly, make Restricted Junior Payments referred to
in clauses (i), (ii) and (iii) of the definition of Restricted Junior Payments,
subject to the condition that the Credit Parties shall have delivered to the
Agent, not less than 30 days prior to the making of any such Restricted Junior
Payment, a certificate demonstrating, in form and substance reasonably
satisfactory to the Agent, that the conditions set forth in clauses (i), (ii),
(iii) and (iv) of subsection (c) of this definition have been (and will be)
satisfied, and (c) so long as no Default or Event of Default exists or would
result therefrom and commencing following receipt by the Agent of the financial
statements for each fiscal year commencing with the fiscal year ending April 30,
2004, the Credit Parties may, not more frequently than quarterly, make
Restricted Junior Payments referred to in clauses (iv) and (v) of the definition
of Restricted Junior Payments herein in an aggregate amount in any fiscal year
not in excess of an amount equal to the result of (x) the amounts that
constitute for each fiscal quarter of such fiscal year the RJP Permitted
Percentages of the Excess Cash Flow of the Parent and its Subsidiaries in each
such fiscal quarter,
minus
(y) the amount of any Restricted Junior Payment referred to in clauses (i), (ii)
and (iii) of the definition of Restricted Junior Payments that have been or will
be made in such fiscal quarter, subject to the condition that the Credit Parties
shall have delivered to the Agent, not less than 30 days prior to the making of
any such Restricted Junior Payment, a certificate demonstrating, in form and
substance reasonably satisfactory to the Agent, that:



(i) the Credit Parties were in compliance with each of the covenants set forth
in Section 8.10 for and as of the end of the fiscal quarter most recently ended
immediately preceding the proposed payment date, calculated both on an actual
basis and on a pro forma basis after giving effect to the proposed Restricted
Junior Payment; and

(ii) Excess Availability, calculated on (i) an actual basis as at the end of the
Business Day immediately preceding the date on which the Restricted Junior
Payment is made with respect to the amount of the Revolving Credit Exposure and
based on the most recently delivered Borrowing Base and Collateral Update
Certificate with respect to the amount of the Borrowing Base, and (ii) a pro
forma basis giving effect to the making of such Restricted Junior Payment, shall
have been (and shall be projected to be) no less than $10,000,000;

(iii) the Parent and its Subsidiaries shall, on a consolidated basis, have cash,
Cash Equivalents and Excess Availability, calculated on (i) an actual basis as
of the Business Day immediately preceding the date of the Restricted Junior
Payment with respect to the amount of the Revolving Credit Exposure and based on
the most recently delivered Borrowing Base and Collateral Update Certificate
with respect to the amount of the Borrowing Base, and (ii) a pro forma basis
giving effect to the making of such payment, of not less than $18,500,000 in the
aggregate; and

(iv) as of the date of such certificate, the Credit Parties shall be generally
paying their trade payables in accordance with their terms.

Amendment to Section 8.10.

Section 8.10 of the Credit Agreement is hereby amended as follows:

(a) Subsection (a) of Section 8.10(a) of the Credit Agreement is hereby deleted
and designated as "Intentionally Deleted".

(b) Subsection (b) of Section 8.10(a) of the Credit Agreement is hereby deleted;
subsection (c) of Section 8.10 is renumbered so as to be subsection (b) and
subsection (d) is renumbered so as to be subsection (c).

Amendments to Section 8.13

(a) Subsection (a) of Section 8.13 is hereby amended and restated in its
entirety to read as follows:

(a) the Credit Parties may make cash payments of interest, expenses and fees on
the Tranche B Loans as and when required pursuant to the Tranche B Loan
Agreement; and

(b) The introductory paragraph of Section 8.13(b) is hereby amended and restated
in its entirety to read as follows:

(b) the Credit Parties may, not more than once per fiscal quarter, commencing
with respect to the fiscal quarter ending July 31, 2003, prepay the principal of
Term Loan A and Term Loan B, as such terms are defined in the Tranche B
Documents, subject to the following conditions:

(c) Section 8.13(b)(i) of the Credit Agreement is hereby amended by deleting "30
days" therefrom and substituting "10 days" therefor.

(d) Section 8.13(b)(i)(B) of the Credit Agreement is hereby amended by deleting
"$8,500,000" therefrom and substituting "$7,500,000" therefor.

(e) Section 8.13(b)(i)(C) of the Credit Agreement is hereby amended by deleting
"$18,500,000" therefrom and substituting "$12,500,000" therefor.

(f) The following clause (F) is hereby added to the end of Section 8.13(b)(i) of
the Credit Agreement:



(F) The Parent and its Subsidiaries shall have had Excess Cash Flow in an amount
of not less than $1.00 in the fiscal quarter immediately preceding the date of
such prepayment.



Consent.  

The Lenders hereby consent to an amendment of the Tranche B Loan Agreement in
the form attached hereto as Exhibit A.

Miscellaneous Provisions

.



(a) Except as otherwise expressly provided by this Agreement, all of the
respective terms, conditions and provisions of the Credit Agreement, the
Revolving Credit Notes and the other Loan Documents shall remain the same. The
Credit Agreement, the Revolving Credit Notes and the other Loan Documents, each
as amended hereby, shall continue in full force and effect, and this Agreement
and the Credit Agreement, the Revolving Credit Notes and the other Loan
Documents, as applicable, shall be read and construed as one instrument.

(b) This Agreement is intended to take effect under, and shall be construed
according to and governed by, the laws of the State of Connecticut.

(c) This Agreement may be executed in any number of counterparts, but all such
counterparts shall together constitute but one instrument. In making proof of
this Agreement it shall not be necessary to produce or account for more than one
counterpart signed by each party hereto by and against which enforcement hereof
is sought. A facsimile of an executed counterpart shall have the same effect as
the original executed counterpart.

[Remainder of page intentionally blank; Signature Pages follow]



IN WITNESS WHEREOF,

each of the parties hereto have caused this Agreement to be executed in its name
and behalf by its duly authorized officer as of the date first written above.



BORROWERS

GERBER SCIENTIFIC, INC.

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title EVP/CFO

GERBER SCIENTIFIC INTERNATIONAL, INC.

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title

GUARANTORS

GERBER VENTURE CAPITAL CORP.

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title

GERBER COBURN OPTICAL INTERNATIONAL, INC.

By: /s/ Shawn M. Harrington

Name: Shawn M. Harrington

Title

ULTRAMARK ADHESIVE PRODUCTS, LTD

By: /s/ Doris W. Skoch

Name: Doris W. Skoch

Title Director

 

 

 

 

SPANDEX LIMITED

By: /s/ Doris W. Skoch

Name: Doris W. Skoch

Title Director

SPANDEX BENELUX BV

By: /s/ Doris W. Skoch

Name: Doris W. Skoch

Title

ND GRAPHIC PRODUCTS LIMITED

By: /s/ Doris W. Skoch

Name: Doris W. Skoch

Title Director

H. BRUNNER GMBH

By: /s/ Doris W. Skoch

Name: Doris W. Skoch

Title

GERBER SCIENTIFIC UK LTD

By: /s/ Doris W. Skoch

Name: Doris W. Skoch

Title Director

AGENT

FLEET CAPITAL CORPORATION,

as Administrative Agent

By: /s/



Its: Vice President



ISSUING BANK



FLEET NATIONAL BANK,

as Issuing Bank

By: /s/



Its:

LENDERS



FLEET CAPITAL CORPORATION

By: /s/



Its:

CONGRESS FINANCIAL CORPORATION

By: /s/



Its: Vice President

EXHIBIT A



Form of amendment to Tranche B Loan Agreement



\C&LDOC:.StmLib1:1066594.1 7/12/2004